 

Exhibit 10.1

 

WAIVER

 

This Waiver, dated as of June 22, 2020 (this “Waiver”), with respect to that
certain Credit Agreement, dated as of March 22, 2017 (as amended by Amendment
No. 1, dated as of February 22, 2018 and Amendment No. 2, dated as of December
19, 2018 and as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PROPETRO HOLDING CORP., a Delaware
corporation (“Holdings”), PROPETRO SERVICES, INC., a Texas corporation
(“Borrower”), the institutions from time to time party thereto as lenders and
letter of credit issuers, BARCLAYS BANK PLC, as Administrative Agent, is entered
into among Holdings, the Borrower, the Administrative Agent and the Lenders
party hereto. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, a Cash Dominion Period may arise under the Credit Agreement in
connection with the Borrower’s delivery of the Borrowing Base Certificate for
the month ending May 31, 2020 pursuant to Section 6.4 of the Credit Agreement
given that the Borrowing Base Certificate is expected to show that Availability
will be less than the greater of (i) 10.0% of the Maximum Credit and (ii)
$22,500,000 (the “Anticipatory Waiver”); and

 

WHEREAS the Borrower has requested the waiver during the Waiver Period (as
defined below) of, and the Administrative Agent and the Lenders party hereto
(which constitute the Required Lenders) have agreed to waive, the requirements
set forth in Section 4.3(a) and Sections 8.23(c) through (e) of the Credit
Agreement as a result of subclause (a) of the definition of Cash Dominion Period
and, so long as there are no revolving borrowings, the requirement to deliver
weekly Borrowing Base Certificates pursuant to Section 6.4(a) of the Credit
Agreement during a Cash Dominion Period, in each case subject to the terms and
conditions contained herein. For the avoidance of doubt, the Lenders are not
waiving (x) any of the provisions of subclause (b) of the definition of Cash
Dominion Period or (y) the suspension of the Available Equity Amount during a
Cash Dominion Period.

 

WHEREAS, the Borrower has requested the waiver during the Waiver Period of, and
the Administrative Agent and the Lenders party hereto (which constitute the
Required Lenders) have agreed to waive, the requirement under Section 4.3(a) to
cash collateralize any outstanding undrawn Letters of Credit as a result of
subclause (a) of the definition of Cash Dominion Period, subject to the terms
and conditions contained herein.

 

WHEREAS, the Borrower has requested a refund of, and the Lenders party hereto
(each with respect to themselves only) have agreed to refund, any amount paid or
retained for the reimbursement under Section 5.4(c) for any loss or expense
which such Lender may sustain or incur as a consequence of the prepayment of any
LIBOR Loans on the Waiver Effective Date.

 

Now, Therefore, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 



 

 

 

Section 1.       Limited Waivers.

 

(a)                The Administrative Agent and the Lenders hereby waive during
the Waiver Period (as defined below), the requirements set forth in (i) Section
4.3(a), (ii) Section 6.4(a) with respect to the delivery of weekly Borrowing
Base Certificates and (iii) Sections 8.23(c) through (e) of the Credit Agreement
in each case as a result of subclause (a) of the definition of Cash Dominion
Period.

 

(b)                The Administrative Agent and the Lenders hereby waive during
the Waiver Period, the requirements set forth in Section 4.3(a) of the Credit
Agreement with respect to the cash collateralization of outstanding undrawn
Letters of Credit as a result of subclause (a) of the definition of Cash
Dominion Period.

 

(c)                 The waivers in subsections (a) and (b) above are subject to
the following requirements: (w) there shall be no more than $4.0 million in
aggregate face amount of Letters of Credit outstanding under the Credit
Agreement, (x) aside from the undrawn Letter of Credit exposure referenced in
subclause (w), there shall be no outstanding Borrowings under the Credit
Agreement, (y) the Borrower shall have excess Availability of at least $8.0
million, and (z) there shall be no Default or Event of Default under the Credit
Agreement. To the extent any such covenants are breached at any point during the
Waiver Period, the Waiver Period shall be deemed ended as of such date and the
Borrower shall be immediately subject to (i) the requirements set forth in
Sections 8.23(c) through (e) of the Credit Agreement to the extent resulting
from subclause (a) of the definition of Cash Dominion Period, (ii) the
requirements set forth in Section 6.4(a) with respect to the delivery of weekly
Borrowing Base Certificates to the extent resulting from subclause (a) of the
definition of Cash Dominion Period and (iii) the remedy of cash
collateralization of outstanding undrawn Letters of Credit under Section 4.3(a)
of the Credit Agreement to the extent resulting from subclause (a) of the
definition of Cash Dominion Period; provided that the Waiver Period shall resume
and such cash collateral shall be released to the Borrower to the extent each of
subclauses (w), (x), (y) and (z) of this paragraph (c) shall have been satisfied
for a period of thirty (30) consecutive calendar days.

 

(d)                The waivers in subsections (a) and (b) above are limited
waivers and shall not be deemed to constitute a waiver of any Default or Event
of Default or any prior, current or future breach of the Credit Agreement or any
of the other Loan Documents or any other requirements of any provision of the
Credit Agreement or any other Loan Documents.

 

(e)                The Lenders party hereto hereby agree to refund any amount
paid or retained in respect of the requirements set forth in Section 5.4(c) of
the Credit Agreement for any loss or expense which such Lender may sustain or
incur as a consequence of the prepayment of any LIBOR Loans in connection with
the repayment of all currently outstanding revolving borrowings on the Waiver
Effective Date.

 

(f)                 As used herein, the term “Waiver Period” means the waiver of
the requirements (x) in Section 4.3(a), Section 6.4(a) and Sections 8.23(c)
through (e) of the Credit Agreement as a result of subclause (a) of the
definition of Cash Dominion Period and (y) in Section 4.3(a) to cash
collateralize outstanding undrawn Letters of Credit as a result of subclause (a)
of the definition of Cash Dominion Period, in each case subject to the
conditions mentioned herein and for the period commencing on June 20, 2020 and
ending at 11:59 p.m. (New York City time) on June 19, 2021.

 



-2-

 

 

Section 2.       Conditions Precedent to the Effectiveness of this Waiver

 

This Waiver shall become effective when, and only when, the following conditions
precedent have been satisfied (the date of such effectiveness, the “Waiver
Effective Date”):

 

(a)                The Administrative Agent shall have received counterparts of
this Waiver, duly executed by Holdings, the Borrower, Lenders sufficient to
constitute the Required Lenders and, with respect to the waiver contemplated in
Section 1(e) above, each consenting Lender, and this Waiver shall have become
effective prior to 11:59 p.m. (New York City time) on June 22, 2020.

 

(b)                After giving effect to the limited waivers set forth in
Section 1 hereof, all of the representations and warranties set forth in Section
3 hereof shall be true and correct in all respects as of the Waiver Effective
Date and the Administrative Agent shall have received a certificate of a
Financial Officer of the Borrower certifying as to such representations.

 

(c)                Aside from the undrawn Letter of Credit exposure referenced
in Section  1(c)(w) of this Waiver, the Borrower shall have repaid all
outstanding Borrowings under the Credit Agreement.

 

(d)                The Borrower shall have paid all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Waiver (including,
without limitation, the reasonable and documented fees and out-of-pocket
expenses of Cahill Gordon & Reindel LLP, counsel for the Administrative Agent).

 

Section 3.       Representations and Warranties

 

On and as of the Waiver Effective Date after giving effect to this Waiver, each
of Holdings and the Borrower hereby represents and warrants to the
Administrative Agent and each Lender party hereto as follows:

 

(a)                each of Holdings and the Borrower has the power and authority
to execute, deliver and perform this Waiver. Each of Holdings and the Borrower
has taken all necessary corporate action (including obtaining approval of its
shareholders, if necessary) to authorize its execution, delivery and performance
of this Waiver. This Waiver has been duly executed and delivered by each of
Holdings and the Borrower, and constitutes the legal, valid and binding
obligations of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, winding up, moratorium and other similar
Laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at Law) and an
implied covenant of good faith and fair dealing. Each of Holdings’ and the
Borrower’s execution, delivery and performance of this Waiver does not (x)
conflict with, or constitute a violation or breach of, the terms of (a) any
contract, mortgage, lease, agreement, indenture, or instrument to which Holdings
and/or the Borrower is a party or which is binding upon it, (b) any Requirement
of Law applicable to Holdings and/or the Borrower, or (c) any Organization
Document of Holdings and/or the Borrower in any respect that would reasonably be
expected to have a Material Adverse Effect or (y) result in the imposition of
any Lien upon the property of Holdings or the Borrower by reason of any of the
foregoing;

 



-3-

 

 

(b)                no Default or Event of Default has occurred and is continuing
or would result from the consummation of this Waiver and the transactions
contemplated hereby; and

 

(c)                the representations and warranties contained in Article VII
of the Credit Agreement and in each other Loan Document are true and correct in
all material respects (and any representation and warranty that is qualified as
to materiality or Material Adverse Effect is true and correct in all respects)
on and as of the Waiver Effective Date as though made on and as of such date,
other than any such representation or warranty which relates to a specified
prior date, in which case they shall be true and correct in all material
respects (and in all respects with respect to representations qualified by
materiality) as of such specified prior date.

 

Section 4.       Reference to and Effect on the Loan Documents

 

(a)                Once this Waiver shall become effective, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder,” “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as modified hereby and this Waiver and the Credit
Agreement shall be read together and construed as a single instrument.

 

(b)                Except as specifically waived above, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed. Except as
modified pursuant hereto, no other changes or modifications to the Credit
Agreement are intended or implied, and in all other respects the Obligations,
Credit Agreement and Loan Documents are hereby specifically ratified, restated
and confirmed by Holdings and the Borrower as of the effective date hereof.
Holdings and the Borrower hereby agree that this Waiver shall in no manner
affect or impair the Obligations or the Liens securing the payment and
performance thereof. Each of Holdings and the Borrower hereby ratifies and
confirms all of its respective obligations and liabilities under the Credit
Agreement and each other Loan Document to which it is party, as expressly
modified herein, and ratifies and confirms all Liens securing such obligations
and liabilities.

 

(c)                The execution, delivery and effectiveness of this Waiver
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders, Holdings, the Borrower or the
Administrative Agent under any of the Loan Documents or serve to effect a
novation of the Obligations or for any purpose except as expressly set forth
herein.

 



-4-

 

 

(d)                This Waiver shall constitute a Loan Document under the terms
of the Credit Agreement. To the extent of conflict between the terms of this
Waiver and the Credit Agreement, the terms of this Waiver shall control.

 

Section 5.       Execution in Counterparts

 

This Waiver may be executed by one or more of the parties to this Waiver on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile or other electronic
transmission (including without limitation Adobe pdf file) shall be effective as
delivery of a manually executed counterpart hereof.

 

Section 6.       Reaffirmation

 

Each of Holdings and the Borrower, by its signature below, hereby affirms and
confirms that on and after the Waiver Effective Date (i) its obligations under
each of the Loan Documents to which it is a party and (ii) its guarantee of the
Obligations and the pledge of and/or grant of a security interest in its assets
as Collateral to secure the Obligations, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the Obligations.

 

Section 7.       Lender Signatures

 

Each Lender that signs a signature page to this Waiver shall be deemed to have
approved this Waiver and shall be further deemed for the purposes of the Loan
Documents to have approved this Waiver. Each Lender signatory to this Waiver
agrees that such Lender shall not be entitled to receive a copy of any other
Lender’s signature page to this Waiver, but agrees that a copy of such signature
page may be delivered to Holdings, the Borrower and the Administrative Agent.

 

Section 8.       Governing Law

 

THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS WAIVER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

Section 9.       Section Titles

 

The section titles contained in this Waiver are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto, except when used to reference a section.

 

Section 10.   Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 



-5-

 

 

Section 11.   Severability

 

Any provision of this Waiver that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 12.   Successors

 

The terms of this Waiver shall be binding upon, and shall inure to the benefit
of, the Lenders, the parties hereto and their respective successors and
permitted assigns.

 

Section 13.   Submission to Jurisdiction; Waiver of Jury Trial

 

Sections 14.3 and 14.4 of the Credit Agreement are incorporated by reference
herein mutatis mutandis.

 

Section 14.   Acknowledgements.

 

Each of Holdings and the Borrower hereby acknowledges that:

 

(a)                it has been advised by counsel in the negotiation, execution
and delivery of this Waiver;

 

(b)                neither any Agent nor any Lender has any fiduciary
relationship with or duty to each of Holdings and the Borrower arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between any Agent and Lenders, on one hand, and each of Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)                no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrower and the Lenders.

 

[Signature pages follow.]

 



-6-

 

 

In Witness Whereof, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  PROPETRO SERVICES, INC., as Borrower         By:   /s/ Darin G. Holderness    
Name: Darin G. Holderness     Title: Chief Financial Officer         PROPETRO
HOLDING CORP, as Holdings       By: /s/ Darin G. Holderness     Name: Darin G.
Holderness     Title: Chief Financial Officer

 

[Signature Page to ABL Facility Waiver]

 



 

 

 

  BARCLAYS BANK PLC, as Administrative Agent and a Lender       By:   /s/ Sydney
G. Dennis     Name:   Sydney G. Dennis     Title: Director

 

[Signature Page to ABL Facility Waiver]

 





 

 

  JPMorgan Chase Bank, N.A., as Lender       By:   /s/ Jorge Diaz Granados    
Name: Jorge Diaz Granados     Title: Authorized Officer

 

[Signature Page to ABL Facility Waiver]

 





 

 

  Goldman Sachs Bank USA, as Lender       By:   /s/ David K. Gaskell     Name:
David K. Gaskell     Title: Authorized Signer

 

[Signature Page to ABL Facility Waiver]

 





 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender       By:   /s/ Nupur
Kumar     Name: Nupur Kumar     Title: Authorized Signatory       By: /s/
Christopher Zybrick     Name: Christopher Zybrick     Title: Authorized
Signatory

 

[Signature Page to ABL Facility Waiver]

 





 

 

  Royal Bank of Canada, as Lender       By:   /s/ Katy Berkemeyer     Name: Katy
Berkemeyer     Title: Authorized Signatory

 

[Signature Page to ABL Facility Waiver]

 





 

 

  Siemens Financial Services, Inc., as Lender       By:   /s/ Maria Levy    
Name: Maria Levy     Title: Authorized Signatory       By: /s/ John Finore    
Name: John Finore     Title: Vice President

 

[Signature Page to ABL Facility Waiver]

 





 